Citation Nr: 0405891	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by headaches.  

2.  Entitlement to service connection for a disorder 
manifested by memory loss due to an undiagnosed illness.  

3.  Entitlement to service connection for a disorder 
manifested by cysts of the body.  

4. Entitlement to service connection for a disorder 
manifested by low back pain due to an undiagnosed illness.  

(The issue of entitlement to service connection for a 
disorder manifested by fatigue due to an undiagnosed illness 
was the subject of a separate REMAND in October 2003.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991. He also has periodic inactive and active duty for 
training from December 1984 to September 1990, and from May 
1991 to October 1992 in the Washington, D.C., Army National 
Guard.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Washington, D.C.  

The veteran had a personal hearing on his appeal before the 
undersigned Veterans Law Judge in Washington, D.C., in May 
2001.  A complete transcript of that hearing is on file.  
During the course of the hearing, the issues were clarified 
and limited.  The service connection issues of headaches and 
cysts were limited to consideration on the basis of direct 
service connection only, and the issue of service connection 
for joint pain was clarified as being limited solely to low 
back pain.  

In a decision dated in April 2002, the Board affirmed the 
denial of the foregoing claims.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in January 2003, the Court 
vacated the Board's decision and remanded the case to the 
Board for further proceedings consistent with the joint 
motion of the parties.  Copies of the Order and joint motion 
have been placed in the claims file.  

In October 2003, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded in January 
2004 by submitting a written argument to the Board in support 
of the appeal.  The attorney-representative noted that the 
appellant had served in the Persian Gulf from December 1990 
to April 1991.  He requested that records associated with 
that service be obtained and that, once those records, were 
obtained, the appellant be afforded VA examinations to 
ascertain the nature and etiology of any disability related 
to headaches, memory loss, cysts, and back pain.  That 
submission has been associated with the claims file.  The 
matter is now before the Board for further appellate 
consideration.  


REMAND

The joint motion states that the veteran served on active 
duty in the Persian Gulf from December 1990 to April 1991.  
The joint motion notes that after his return from the Persian 
Gulf in April 1991, he gave a history that denied frequent or 
severe headaches, a head injury, cysts, recurrent back pain, 
and loss of memory or amnesia.  His demobilization 
examination at that time also failed to indicate any 
abnormalities of the spine.  On a Southwest Asia 
Demobilization questionnaire in August 1991, he indicated 
that he did not have any rash, skin infection, or sores.  

In March 1995, the veteran claimed entitlement to service 
connection for headaches, memory loss, cysts of the body, and 
pain in the joints.  Following VA examinations in June 1995 
and October 1997, the RO in September 1998 denied service 
connection for headaches, memory loss, cysts, and joint pain 
due to an undiagnosed illness.  

The joint motion concluded that VA had not satisfied its duty 
to assist under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  The joint motion states that the service medical 
records before the Board when it rendered its decision were 
incomplete, as the claims file did not contain the service 
medical records for the period from December 1990 to April 
1991 when the veteran was on active duty in the Persian Gulf.  
The joint motion found that the Board was on notice that 
these records were not associated with the claims file, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), and that VA had 
failed to fulfill its duty to obtain the veteran's service 
medical records under 38 U.S.C.A. § 5103A(c) (West 2002).  

The RO made several unsuccessful attempts to obtain the 
veteran's service medical records.  The joint motion stated 
that when those attempts proved unsuccessful, the RO was 
required under 38 U.S.C.A. § 5103A(b)(2) to notify the 
veteran of this fact, explain the efforts made to obtain the 
records, and describe any further action to be taken by VA 
with respect to his claim.  The joint motion found that there 
was no indication that this was done and that, accordingly, 
the RO failed to fulfill the duty to assist under the VCAA.  

The joint motion noted the Court's holding in Charles v. 
Principi, 16 Vet. App. 370 (2002), regarding the notice and 
duty-to-assist provisions of the VCAA.  The Court in Charles 
noted that the Board had failed to discuss the requirement to 
notify an appellant of the information necessary to 
substantiate his claim and did not indicate what evidence, if 
any, would be gathered by the appellant and what evidence 
would be provided by VA.  Id. at 374.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
Court in Charles found that the Board decision failed to 
discuss whether the documents referred to in the Board's 
finding that the duty to notify had been satisfied, or 
whether any other document in the record, actually satisfied 
the notice requirements of the statute.  16 Vet. App. at 374.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of 38 
U.S.C.A. § 5103(a) with respect to any 
pending claim, to include indicating 
which portion of the information and 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The veteran should be requested to 
furnish all evidence in his possession 
with respect to the claims now before the 
Board.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that the NPRC provide any 
available service medical records of the 
veteran for the period of his service in 
the Persian Gulf from December 1990 to 
April 1991.  Inform NPRC that the 
veteran's unit during this period was 
547th Transportation Company (LMT), 
Washington, D.C. Army National Guard, 
2001 E. Capitol St., Washington, D.C.  
20003-1719.  His service and Social 
Security Number are the same:  [redacted]
[redacted].  Any negative response should be 
documented in the claims file.  If 
another source for the records is 
indicated, that lead should be pursued.  

3.  The RO should again contact the 
veteran's National Guard unit in 
Washington, D.C., and request that the 
unit provide a complete copy of any 
service medical records covering the 
period of the veteran's active military 
service in the Persian Gulf from December 
1990 to April 1991.  If a negative 
response is received, it should be 
documented in the record.  If another 
source for the records is indicated, that 
lead should be pursued.  The veteran's 
unit during this period was:  547th 
Transportation Company (LMT), Washington, 
D.C., Army National Guard, 2001 E. 
Capitol St., Washington, D.C.  20003-
1719.  

4.  The RO should obtain the veteran's VA 
treatment records at the VA Medical 
Center, Washington, D.C., since February 
2003 and associate them with the record.  

5.  After the foregoing records have been 
received, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of any headaches, 
memory loss, cysts, and low back pain 
found to be present.  Any indicated tests 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
(that is, whether there is a 50 percent 
probability) that the veteran has 
headaches and cysts that are attributable 
to service, including his service in the 
Persian Gulf, and memory loss and low 
back pain that are attributable to an 
undiagnosed illness as a result of his 
service in the Persian Gulf.  

6.  After undertaking any further 
indicated development, the RO should 
adjudicate the issues on appeal de novo .  
If the decision remains adverse to the 
veteran, he and his attorney-
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  However, the veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



